Case 1:19-cr-00128-SPW Document 45 Filed 04/19/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 19-128-BLG-SPW
Plaintiff,
PRELIMINARY ORDER OF
VS. FORFEITURE

ROBERT EARNEST FRAZIER II,

Defendant.

 

 

WHEREAS, in the indictment in the above case, the United States sought
forfeiture of any property of the above-captioned person, pursuant to 21 U.S.C.
§ 853, as property used or intended to be used to facilitate the violations alleged in
the indictment, or as proceeds of said violations;

AND WHEREAS, on November 20, 2020, the defendant entered pleas of
guilty to count II charging possession with intent to distribute and to distribute
methamphetamine, and count III of the indictment charging possession of a firearm

in furtherance of a drug trafficking crime;
Case 1:19-cr-00128-SPW Document 45 Filed 04/19/21 Page 2 of 4

AND WHEREAS, the defendant pled true to the forfeiture allegation that
stated that as a result of the offenses charged in the indictment, the defendant shall
forfeit:

e $1,420 in United States currency; and
e firearms.

AND WHEREAS, by virtue of said guilty pleas, the United States is now
entitled to possession of the property, pursuant to 21 U.S.C. § 841(a)(1), 21 U.S.C.
§ 853, and Rule 32.2(b)(2), Federal Rules of Criminal Procedure.

ACCORDINGLY, IT IS ORDERED:

1. That based upon the pleas of guilty by the defendant to counts II and III
contained in the indictment, and the plea of true to the forfeiture allegation, the
United States is authorized and ordered to seize the following property. This
property is forfeited to the United States for disposition in accordance with the law,
subject to the provisions of to 21 U.S.C. § 853(n)(1):

e $1,420 in United States currency;

e aStoeger, model Cougar 8040F, .40 caliber pistol (serial number
T642909D003 149); and

e a Taurus, model PT 1911, .45 caliber pistol (serial number
NIZ28147).
Case 1:19-cr-00128-SPW Document 45 Filed 04/19/21 Page 3 of 4

2. That the aforementioned forfeited property is to be held by the United
States in its secure custody and control.

3. That, pursuant to 21 U.S.C. § 853(n)(1), the United States forthwith
shall publish at least once for three successive weeks in a suitable means of general
circulation notice of this order, notice of the United States’ intent to dispose of the
property in such manner as the Attorney General may direct, and notice that any
person, other than the defendant, having or claiming a legal interest in the above-
listed forfeited property must file a petition with the Court within thirty (30) days
of the final publication of notice or of receipt of actual notice, whichever is earlier.
This notice shall state that the petition shall be for a hearing to adjudicate the
validity of the petitioner’s alleged interest in the property, shall be signed by the
petitioner under penalty of perjury, and shall set forth the nature and extent of the
petitioner’s right, title, or interest in the forfeited property and any additional facts
supporting the petitioner’s claim and the relief sought.

The United States may also, to the extent practical, provide direct written
notice to any person known to have alleged an interest in the property that is the
subject of the preliminary order of forfeiture, as a substitute for published notice as

to those persons so notified.
Case 1:19-cr-00128-SPW Document 45 Filed 04/19/21 Page 4 of 4

4, That upon adjudication of all third-party interests, this Court will enter a
final order of forfeiture, pursuant to 21 U.S.C. § 853(n), in which all interests will
be addressed.

Se
DATED this_ 77 day of April, 2021.

Lowa ¢tctedtin

SUSAN P. WATTERS
United States District Judge
